ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Sterling Design, Inc.                         )      ASBCA No. 61143
                                              )
Under Contract No. FA85 l 7-12-M-0008         )

APPEARANCE FOR THE APPELLANT:                        Mr. Richard L. Kessler
                                                      President

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Michael T. Patterson, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Chantilly, VA

                                 ORDER OF DISMISSAL

       This appeal has been settled. It is dismissed with prejudice.

       Dated: 22 March 2018


                                               ·M~,<S~
                                                MICHAEL ~'CONNELL
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals


        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61143, Appeal of Sterling Design,
Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals